DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 12/16/2019.
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 12/16/2019, 01/19/2021 and 01/19/2021 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 12/16/2019 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 12 is  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 5
Claims 6, 7, 9 and 10 depend from claim 5 directly or indirectly and fall therewith.
  In claim 12, it is not clear what a step of activating of the battery includes: charging or just filling with electrolyte etc., Please note that no manipulative actions neither claimed nor disclosed in the Specification. For examination purposes, the injection of the electrolyte is interpreted as activation. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP6190783 to Achiwa (Achiwa) in view JP619813 to Okuno (Okuno).
Regarding claim 1, Achiwa discloses a component for measuring pressure change of a pouch type battery, the component comprising:  a connecting pipe having a tubular shape, the connecting pipe configured to be located outside of an exterior layer of the pouch type battery (19, Fig. 8), the connecting pipe defining a passage (17, Fig, 8) through which an interior of the pouch type battery and a pressure gauge (71, Fig. 8) can be directly or indirectly connected.
Achiwa does not expressly disclose a first fixing unit having a tubular shape, the first fixing unit being  to a lower end the connecting pipe, the first fixing unit configured to extend through an opening formed in  the exterior material layer of the pouch type battery, wherein an upper end of the first fixing unit connected to the lower end of the connecting pipe  and a lower end of the first fixing unit is open; a second fixing unit having a tubular shape, the second fixing unit being which is connected to the first fixing unit and is-configured to be located inside the pouch type battery under the exterior layer of the pouch type battery, wherein an upper end of the second fixing unit is connected to the lower end of the first fixing unit is open, and a lower end of the second fixing unit is open; and a third fixing unit surrounding an outer surface of the first fixing unit, the third fixing unit defining an opening through which the first fixing unit extends, wherein an inner surface of the third fixing unit is coupled the outer surface of the first fixing unit, and the a lower end of the third fixing unit confronts the upper end of the second fixing unit, the lower end of the third fixing unit configured to be coupled to the upper end of the second fixing unit through the exterior layer of the pouch type battery.
Okuno teaches a battery and a battery pack, a gasket (32) connected to a lower end, which is toward a cover (24), between the both ends of a communication part (313, Fig.5. fig 7), and having a part connected to the communication part (313), which is opened; a support part (340) connected to the communication part (313), located below the cover (24), and having a part connected to the communication part (313), which is opened; and an external terminal (31A) having a shape of encompassing the upper end and lateral side of the gasket (32), and comprising an opening part which the communication part (313) can penetrate, wherein the gasket (32) and the support part (340) can come into contact with each other while having the cover (24) interposed therebetween (Fig. 7). In other words, members 31A, 340 and 32 read on the first, second and third fixing units of the instant claim 1.  As such, a structural design wherein open hollow communication unit (pipe) is supported or fixed by three fixing units is known in the art. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the component for measuring pressure change   of Achiwa by fixing connection tubular pipe with the first, second and third  fixing units second as taught by Okuno , in order to obtain secure attachment. 
Alternatively, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the component for measuring pressure change   of Achiwa by fixing connection tubular pipe with the first, second and third fixing units second as taught by Okuno the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regarding a shape of the fixing units: The courts have held that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.  In re Dailey
Regarding the limitation “pouch battery”: even modified Achiwa does not expressly disclose the battery of the invention as a pouch battery, Achiwa teaches that present invention is not limited to the above-described embodiment, but it is also possible to modify and apply those skilled in the art based on mutual combination of the configurations of the embodiments, description of the description, and well-known techniques (para 77). Furthermore,  since the criticality of using a pouch battery for claimed component  a position claimed by Applicant is not supported by any showing of criticality of such placement in the instant specification, nor did Applicant stated that such placement serves any specific purpose or performs any specific function other that the function disclosed in modified , it would have been obvious top those skilled in the art at the time the invention was filed  to place the a component for measuring pressure in the pouch battery  as an obvious design choice, and as such it does not impact the patentability of claim 1. In addition: It has been held that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See, e.g., In re Screiber 128, F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  See MPEP 2111.02.
Regarding claim 2, modified Achiwa discloses wherein the first fixing unit, and the second fixing unit together form a single unitary body (Okuno, Fig. 7, see members 32 and 340). 
Regarding claim 3, modified Achiwa discloses wherein a valve 
Regarding claim 4, modified Achiwa discloses wherein the component is configured to be installed in the opening formed in the exterior layer of the pouch type battery (Fig. 7, Achiwa). Regarding the limitation: “during an initial stage of manufacturing the pouch type battery”: In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the component, does not depend on its method of production, i.e. installed during an initial stage”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
Regarding claim 8, modified Achiwa disclose the invention as discussed above as applied to claim 1
Regarding claim 11, modified Achiwa disclose the invention as discussed above as applied to claim 1 and incorporated therein including  wherein the first fixing unit extends through the opening unit formed in the exterior layer of the pouch type battery, including wherein the first fixing unit  (Fig. 7 of Okuno). In addition.  Achiwa teaches an embodiment   wherein a tubular body (21) is inserted through the hole (65) formed on the case (13) of a battery (Fig. 2). Therefore, it would have obvious, to one or ordinary skill in the art before the effective filing date of the claimed invention to apply structure of Fig 7 of Okuno, to embodiment of Achiwa wherein a tubular body (21) is inserted through the hole (65) formed on the case (13) of the pouch-type battery, in order to improve sealing and fixing properties. 
Regarding claim 12, modified Achiwa discloses a method for measuring a pressure change of a gas generated (Title), method comprising: (A)  installing the component onto the exterior layer of the pouch type battery (para 37, alternatively since the measuring component  disclosed by modified Aiwa as a part of the battery, the step of installation is  inherently present; (B)- injecting an electrolyte into the battery, thermally fusing edges (para 46), and activating the pouch type battery and  during step B, (C) connecting a pressure gauge to the connecting pipe of the component and measuring the pressure change of the gas generated in the battery.
Modified Achiwa does not expressly disclose the step of thermally fusing edges of an upper side and a lower side of the exterior layer. However, Achiwa teaches that   the battery can be formed of metal resin and like (para 13). Therefore one skilled in the art would easily recognize suitable method to seal the battery. 
prima facie obvious in the absence of new or unexpected results. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); MPEP § 2144.04.
Claims 5 -7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP6190783 to Achiwa in view JP619813 to Okuno and further in view of JP2010038675 to Araki (Araki).
Regarding claim 5, modified Achiwa discloses the invention as discussed above as applied to claim 1 and incorporated therein. Modified Achiwa does not expressly disclose wherein an elastic first sealing member installed on the lower end of the third fixing unit; and an elastic second sealing member installed on the upper end of the second fixing unit, wherein when the third fixing unit is coupled to the 
Araki teaches method for determination temperature in a pouch wherein probe 5 inserted in the pouch through O-ring wherein parts of O ring (first and second sealing members) disposed on opposite surfaces of the pouch close to each other (Fig. 6). It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the a component for measuring pressure of modified Achiwa with the O-ring, wherein parts of O ring (first and second sealing members) disposed on opposite surfaces of the pouch close to each other as taught by Araki, because such modification would improve the sealing of the connection pipe to the surface.
 Regarding claim 6, modified Achiwa in view of Araki discloses the invention as discussed above as applied to claim 5 and incorporated therein.
Modified Achiwa in view of Araki does not expressly disclose wherein the first sealing member In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date optimize the shape O ring of Araki in order to improve sealing as an obvious design choice. 
Regarding claim 7: it  appears  to the Examiner as depicted on Fig. 8 of Araki, a shape of the second sealing member is the same as a shape of the first sealing member in O ring 8 (Fig. 6).

Regarding claims 9 and 10, modified Achiwa disclose the invention as discussed above as applied to claim 5 and incorporated therein. Modified Achiwa does not expressly disclose  herein the connecting pipe, the first fixing units and the second fixing unit are each comprised of plastic, the third fixing unit is comprised of plastic or metal, and the first sealing member and the second sealing member are each comprised of rubber or latex or  wherein the connecting pipe, the first fixing unit, and the second fixing unit are each comprised of at least one selected from the group consisting of polyethylene (PE), polypropylene (PP), Teflon and PEEK, the third fixing unit is comprised of at least one selected from the group consisting of: stainless steel (SUS), aluminum (Al), polyethylene (PE), polypropylene (PP), Teflon and PEEK, and the first sealing member and the second sealing member are each comprised of at least one selected from the group consisting of: rubber, latex, polybutadiene rubber (BR), nitrile butadiene rubber (NBR), ethylene-propylene rubber (EPM, EPDM) and silicon rubber (VMQ). However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to choose suitable materials for elements of the component for measuring pressure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727